Citation Nr: 1020877	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, claimed as anxiety/panic attacks.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard 
from January 1986 to June 1991.  He had active duty from 
March 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The appellant presented testimony at a Decision Review 
Officer hearing in December 2009.  A transcript of the 
hearing is associated with the claims file.

A review of the claims file indicates that in a July 2008 
statement, the appellant raised the issue of a total 
disability based on individual unemployability.  Since this 
has not been adjudicated, it is referred to the RO for 
appropriate consideration.

The Board observes that in April 2010, after certification of 
this appeal, the appellant submitted additional evidence, 
consisting of October 2009 and January 2010 VA physician 
statements, which is duplicative of evidence and argument 
already of record.  Therefore, referral of these documents to 
the RO for their initial consideration is not warranted.  


FINDINGS OF FACT

1.  In a January 2010 statement, the appellant withdrew his 
appeal with respect to the issue of entitlement to service 
connection for PTSD.

2.  No nexus between the appellant's active military duty and 
his currently-shown psychiatric disorder has been 
demonstrated.

3.  No nexus between the appellant's active military duty and 
his currently-shown IBS has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to 
service connection for PTSD are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Service connection for a psychiatric disorder other than 
PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

3.  Service connection for IBS is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to the issue of entitlement to service 
connection for PTSD, the appellant's January 2010 written 
statement clearly indicates his desire to withdraw the appeal 
of this issue.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the issue of entitlement to 
service connection for PTSD.

Regarding the issues of entitlement to service connection for 
a psychiatric disorder other than PTSD and IBS, the foregoing 
notice requirements were satisfied by July 2006 and March 
2008 letters.  Importantly, the March 2008 letter informed 
the appellant of the evidence necessary to substantiate his 
claim of entitlement to service connection for IBS on both a 
direct basis and as secondary to a service-connected 
disability.  The July 2006 and March 2008 letters also 
informed the appellant of the law and regulations governing 
the assignment of disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In addition, following these letters, the March 2009 
statement of the case and January 2010 and February 2010 
supplemental statements of the case were issued, each of 
which provided the appellant additional time to submit more 
evidence.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
appellant has been accorded pertinent VA examinations.  
Further, all pertinent evidence adequately identified by the 
appellant has been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in his July 2006 claim 
for compensation, the appellant reported pertinent mental 
health treatment at the Boston Road Clinic and Prescott 
Health Care, and by a Dr. S. Parikh.  Additionally, in a 
statement received by the RO in July 2008, the appellant 
reported current treatment for IBS by a Dr. P. Schmidt.  
Although it does not appear that the RO has made an attempt 
to obtain records of the forgoing treatment, the Board finds 
no prejudice in proceeding with the following decision.  
Here, the reported treatment occurred long after the 
appellant's discharge from the National Guard, and, as such, 
would not reflect findings or treatment for IBS or a 
psychiatric disorder during a period of active duty or active 
duty for training as required in this case.  Additionally, 
the appellant has not asserted that the outstanding treatment 
records include any finding of a link between the appellant's 
currently-shown IBS and psychiatric disorder and his active 
military duty.  Accordingly, the Board finds that a remand to 
obtain outstanding records of post-service treatment for IBS 
and a psychiatric disorder is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Further, service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).






Analysis

A.  Psychiatric Disorder Other Than PTSD

The evidence reflects treatment for anxiety with a finding of 
obsessive compulsive disorder (OCD) in July 1989.  They do 
not, however, reveal that this disorder, or any other 
psychiatric condition, was diagnosed or treated during active 
duty from March 1986 to June 1986 or a period of ACDUTRA.

The Board acknowledges a May 2008 VA examiner's opinion and 
an October 2009, VA physician's statement, which indicate 
that the appellant's current OCD and anxiety disorder are 
related to his military service; however, inasmuch as these 
determinations do not specifically link the appellant's 
current psychiatric disorder to his active military service 
or to ACDUTRA, they are of no probative value.  (The opinion 
providers appear to erroneously understand the appellant to 
have been on active duty during the entire 1986 to 1991 
period.)  

While the appellant may sincerely believe that his current 
psychiatric disorder is related to his military service, he 
does not possess the medical knowledge necessary to provide 
an opinion as to the etiology of this condition.  Espiritu, 2 
Vet. App. 492, 494 (1992).  In the absence of evidence 
reflecting psychiatric treatment or findings during the 
appellant's active military service, or a medical opinion 
linking his current psychiatric disorder to active military 
service, service connection for a psychiatric disorder is not 
warranted and the appeal is denied.

B.  IBS

Records contemporaneous with the appellant's National Guard 
service also reveal a July 1989 diagnosis of IBS.  Again, 
however, these records do not reflect diagnosis or treatment 
for this disorder during active duty or a period of ACDUTRA.  

The report of a May 2008 VA examination reflects a diagnosis 
of IBS.

In a January 2010 statement, the appellant's VA physician 
opined that the appellant's IBS began in the military and was 
associated with his anxiety and panic disorder.  This is not 
supported by any document and to be probative would require a 
link with a period of ACDUTRA or the initial active duty 
training from March 1986 to June 1986.  This opinion 
provider, like the others, appears to have been under the 
impression the appellant was on active duty from January 1986 
to June 1991, when he was not.  

In the absence of findings or treatment for IBS during active 
military service, or a medical opinion linking the 
appellant's current IBS to active military service, service 
connection for IBS is not warranted and the appeal is denied.  
Additionally, with respect to the January 2010 VA physician's 
opinion that the appellant's IBS was associated with his 
psychiatric disorder, the Board notes that because service 
connection is not in effect for a psychiatric disorder, 
service connection for IBS as secondary to a psychiatric 
disorder is also not warranted.


ORDER

The appeal claiming entitlement to service connection for 
PTSD is dismissed.

Service connection for a psychiatric disorder other than PTSD 
is denied.

Service connection for IBS is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


